Citation Nr: 1016634	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the Veteran's claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.

In March 2010, the Veteran presented testimony under the 
undersigned Veterans Law Judge in a Travel Board hearing.  A 
copy of the transcript has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  The evidence of record does not indicate that a medical 
nexus exists between the Veteran's military service and his 
current bilateral hearing loss.

2.  The evidence of record does not indicate that a medical 
nexus exists between the Veteran's military service and his 
current tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The July 2006 letter and a 
February 2007 letter also notified the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available post-treatment 
records have been secured.  

As the Board will discuss in detail in the analysis below, 
the Veteran was provided with a VA examination in September 
2006.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
audiological examinations, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that this 
examination report is adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran provided testimony before the 
undersigned.  Thus, the duties to notify and assist have been 
met.




Analysis

The Veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus related to his military 
service. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also 
VA Under Secretary for Health letter dated October 4, 1995 
(it is appropriate for VA to consider sensorineural hearing 
loss as an organic disease of the nervous system and, 
therefore, a presumptive disability).

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) evidence of a 
nexus between (1) and (2).  See Hickson, supra.

The record shows that the Veteran currently has bilateral 
hearing loss for VA compensation purposes as noted in the 
September 2006 VA examination report.  The report also noted 
complaints of tinnitus.  Hickson element (1) is accordingly 
met as to bilateral hearing loss and tinnitus.

With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal 
diagnoses or complaints of either hearing loss or tinnitus in 
service.  There is also no evidence of hearing loss within 
the one year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  Accordingly, Hickson element (2) is not 
met with respect to disease.  

Turning to in-service injury, the Board notes that the 
Veteran has asserted that he sustained acoustic trauma during 
service.  He contends that he was exposed to various noises 
during service, to include choppers and guns.  The Veteran's 
DD 214 shows that he was a light weapons infantryman from 
August 1966 to June 1967.  Therefore, the Board finds the 
Veteran's in-service occupation is consistent with hazardous 
noise exposure.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
the question presented, i.e., the relationship, if any, 
between the Veteran's current bilateral hearing loss and 
tinnitus, and his military service, is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Upon review of the claims folder and evaluation of the 
Veteran, the September 2006 VA examiner noted that the 
Veteran's current hearing loss and tinnitus were less likely 
as not related to military service.  In reaching her 
conclusion, the examiner took into account the Veteran's 
contention as to in-service noise exposure and lack of noise 
exposure post-service.  The examiner also cited to the 
Veteran's reports of bilateral constant severe buzzing 
beginning three to four years before, and the notations of 
normal hearing in the claims folder.  

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other 
evidence in support of his claim; he has not done so.  See 38 
U.S.C.A. § 5107(a) (noting it is a claimant's responsibility 
to support a claim for VA benefits).

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current hearing loss and tinnitus, and service, 
their opinions are entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (noting that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Any such statements 
offered in support of the Veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).
As to the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology, the Board notes that the Veteran has not 
indicated that he has had symptoms since service.  In fact, 
he testified at his March 2010 hearing that he noticed 
problems beginning in the late 1990's to 2000.  Also, he 
indicated to the September 2006 VA examiner that he noticed 
tinnitus only three to four years before.  The first 
indication of the Veteran's disabilities even by his own 
admission was not until approximately three decades after 
service.  In the interim, there were no complaints of, or 
treatment for, hearing loss or tinnitus.  In any case, 
supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) (finding that there must be 
medical evidence on file demonstrating a relationship between 
the Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised).  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claims fail on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefit sought on 
appeal is accordingly denied.








ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


